Exhibit 23.1 CONSENT OF INDEPENDENT AUDITORS We consent to the incorporation by reference in the Registration Statements (Nos. 333-189057 and 333-163866) on Form S-3, the Registration Statement (No. 333-170692) on Form S-8, the Registration Statement (No. 333-146777) on Post-Effective Amendment No.1 on Form S-3 to Form S-1/MEF of Retail Opportunity Investments Corp., and the Registration Statement (No. 333-189057-01) of Retail Opportunity Investments Partnership, LP of our report dated August 1, 2013, relating to our audit of the Statement of Revenues and Certain Expenses of Hawthorne Crossings for the year ended December 31, 2012, included in this Current Report on Form 8-K. /s/ PKF O'Connor Davies A Division of O'Connor Davies, LLP New York, New York August 1, 2013
